HEALTH REVENUE ASSURANCE HOLDINGS, INC. 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida June 13, 2012 Securities and Exchange Commission, Division of Finance Attn: Jeffrey Riedler treet N.E Washington, D.C. 20549 Re:Health Revenue Assurance Holdings, Inc. (f/k/a Anvex International, Inc.) Amendment No. 1 to Form 8-K (the “8-K”) Filed April 27, 2012 File No. 333-173039 Dear Mr. Riedler: We are in receipt of your comment letter dated May 10, 2012 regarding the above referenced filing. As requested in your letter, we have provided responses to the questions raised by the Staff.For your convenience, the matters are listed below, followed by the Company’s responses: General 1. Since you appear to qualify as an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, please disclose, in the beginning of your filing that you are an emerging growth company and revise your filing to: ● Describe how and when a company may lose emerging growth company status; ● Briefly describe the various exemptions that are available to you, such as exemptions from Section 404(b) of the Sarbanes-Oxley Act of 2002 and Section 14A(a) and (b) of the Securities Exchange Act of 1934; and ● State your election under Section 107(b) of the JOBS Act: o If you have elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b), include a statement that the election is irrevocable; or o If you have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1), provide a risk factor explaining that this election allows you to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. Please state in your risk factor that, as a result of this election, your financial statements may not be comparable to companies that comply with public company effective dates. Include a similar statement in your critical accounting policy disclosures. In addition, consider describing the extent to which any of these exemptions are available to you as a Smaller Reporting Company. RESPONSE: We modified the beginning of the 8-K to disclose that we are an emerging growth company.In addition, we discussed our status under the JOBS Act, how and when we may lose our status as an emerging growth company, the various exemptions available to us, as well as our election to opt in to the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. In addition, we have also included three risk factors discussing our status as an emerging growth company. Exhibit 99.1 Consolidated Financial Statements Notes to Consolidated Financial Statements 2 – Summary of Significant accounting policies Revenue Recognition, page F-8 2. We acknowledge your response to prior comment 16. It is unclear from your revised disclosure how you applied the general principles of revenue recognition outlined in FASB Statement of Financial Accounting Concepts (CON) 5, Recognition and Measurement in Financial Statements of Business Enterprises, and SEC Staff Accounting Bulletin (SAB) 104, Revenue Recognition to your medical coding and audit services revenues. Please revise your policy disclosures to clarify. SAB 104 requires you to meet the following criteria in satisfying the principles of CON 5, which stipulate that revenue must be earned and either realized or realizable before it can be recognized: ● Persuasive evidence of an arrangement exists. ● Delivery has occurred or services have been rendered. ● The seller’s price to the buyer is fixed or determinable. ● Collectibility is reasonably assured. RESPONSE: The general principles of revenue recognition outlined in FASB Statement of Financial Accounting Concepts 5 were applied by the Company for each source of revenue based on the following logic: Medical Coding Audit Services are provided to customers based on a pre negotiated contract for such services.The contract specifies the audit objectives, scope, deliverables, timing, a specific contract value, with partial payments tied to contractual performance benchmarks.A typical contract involves three major phases. 1.
